Case 3:19-cv-00477-REP Document 74-1 Filed 04/06/20 Page 1 of 1 PageID# 777



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION


TREVOR FITZGIBBON,                               )
                                                 )
               PLAINTIFF                         )
       vs.                                       ) Civil Action No. 3:19-cv-477-REP
                                                 )
                                                 )
JESSELYN A. RADACK,
                                                 )
                                                 )
               DEFENDANT                         )
                                                 )
                                                 )
                                                 )


  [PROPOSED] ORDER CONSENT MOTION FOR EXTENSION OF TIME TO FILE
                     RULE 26(a)(2) DISCLOSURES

       This matter came to be heard on a motion by Defendant Jesselyn A. Radack for an

extension of time within which to file her Fed. R. Civ. P. 26(a)(2) disclosures. It appearing to the

Court that good cause exists to grant Defendant’s request for an extension of time, it is hereby

ORDERED that Defendant’s Motion for Extension of Time is GRANTED and that Defendant

shall have until May 1, 2020, to file her Fed. R. Civ. P. 26(a)(2) disclosures.



       IT IS SO ORDERED.



       Entered this _________ day of April, 2020.



                                                      _______________________________
                                                      Hon. Robert E. Payne
                                                      Senior United States District Judge
